Here, petitioner has not provided this court with a copy of the
                challenged administrative order, which the petition implies denied his
                emergency grievance regarding prison water supplies, or any other
                supporting documents. Pan, 120 Nev. at 228, 88 P.3d at 844; see NRAP
                21(a)(4) (stating that an appendix accompanying a petition for
                extraordinary relief shall include all documents "essential to understand
                the matters set forth in the petition"). Moreover, even assuming that the
                relief sought here could be properly obtained through a petition for
                extraordinary writ relief, any such application for relief should be made to
                the district court in the first instance so that factual and legal issues are
                fully developed, giving this court an adequate record to review.      State v.
                Cnty. of Douglas, 90 Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974) (noting
                that "this court prefers that such an application [for extraordinary relief]
                be addressed to the discretion of the appropriate district court" in the first
                instance); Round Hill Gen. Improvement Dist., 97 Nev. at 604, 637 P.2d at
                536 (noting that when factual, rather than legal, issues are presented, this
                court will not exercise its discretion to consider an original extraordinary
                writ petition). Accordingly, we decline to exercise our discretion to
                consider this petition, see Smith, 107 Nev. at 677, 818 P.2d at 851, and we
                therefore deny the petition. NRAP 21(b)(1).
                            It is so ORDERED.



                                         Hardesty




                cc:   Renard Truman Polk
                      Attorney General/Carson City
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A